Document 1-3 Filed 08/02/19 Page 1 of 1

Case 8:19-cv-02241-GJH

 

5: @ S
al : Ye ; . P.O. Box 3100
Ca2pitalOne

Banik Hicksville, NY 1180)

Dec. 14" 2017

Attomey Grievance Commission of Maryland
Charles E. Miller IV, Bar Counsel

200 Harry S. Truman Parkway, suite 300
Annapolis, Maryland 21401-7479

Re: Attorney Trust Account # ending in 0471
The Milton Law Group LLC .
Mr. Charles E. Miler IV, Bar Counsel’

This letter is to confirm that the above-referenced Attorney Escrow Account is in good standing
with Capital One Bank. As indicated in prior communications to your office, the Account was
put into overdraft status on 7/18/2017. However, please note that the cause of such overdrawn
Status was due entirely to bank error. A debit from the account was processed incorrectly and
has since been corrected,

If you have any questions, please email me at loita@Capitalone.com and I will be happy to assist

“you.
Sincerely,
—

Treasury Services Operations,

CC: The Milton Law Group LLC .

 

 

 

 

 

 

[Auto Loans [ Banking | Commeraal | Credit Cards | Healthcare Finance [|Home Loans | Personal Loans | Savings | Small Business |

 

 

 

 

 
